                                           EXHIBIT A1
                     Case 4:19-cv-40149-TSH Document 40-2 Filed 03/08/21 Page 1 of 1
Count        Last Name          First Name       Overtime Back     Equal Amount    TOTAL
                                                 Wages            in Liquidated
                                                                  Damages


         1   Acharya            Navaraj            $    971.47      $    971.47     $   1,942.94
         2   Adali              Jose               $    320.58      $    320.58     $      641.15
         3   Alalopa            Guadalupe          $    326.82      $    326.82     $      653.64
         4   Badahar            Tara Pun           $   3,753.19     $   3,753.19    $   7,506.38
         5   Bonagiri           Srinivas           $   2,508.06     $   2,508.06    $   5,016.13
         6   Carranza-Zelaya    Leonardo           $    736.73      $    736.73     $   1,473.46
         7   Chivalan           Isais              $    117.88      $    117.88     $      235.75
         8   Galindo            Xiomara            $    501.04      $    501.04     $   1,002.08
         9   Garbuja            Dek                $   3,926.48     $   3,926.48    $   7,852.97
        10   Gomez              Oscar              $    785.40      $    785.40     $   1,570.81
        11   Gonzalez           Joel-Justo         $   2,892.67     $   2,892.67    $   5,785.34
        12   Gupta              Vijaykumar         $    287.70      $    287.70     $      575.40
        13   Gurung             Dibakar            $   5,362.95     $   5,362.95    $ 10,725.89
        14   Gurung             Laxmi              $    518.34      $    518.34     $   1,036.68
        15   Hernandez          Jorge              $   3,869.93     $   3,869.93    $   7,739.86
        16   KC                 Ranjan             $   6,150.53     $   6,150.53    $ 12,301.05
        17   Lama               Kazi               $   2,493.71     $   2,493.71    $   4,987.42
        18   Mani               Naga               $   2,508.06     $   2,508.06    $   5,016.13
        19   Mariyamma          Pragati            $    531.72      $    531.72     $   1,063.44
        20   Melgar-Gomez       Danilo             $    458.12      $    458.12     $      916.25
        21   Merikinapalli      Srinivas           $   4,175.07     $   4,175.07    $   8,350.14
        22   Nalla              Narsiah            $   2,844.10     $   2,844.10    $   5,688.19
        23   Perez Nunez        Yorbin Osmin       $   2,519.15     $   2,519.15    $   5,038.30
        24   Perreira           Joaquim            $    556.80      $    556.80     $   1,113.60
        25   Pilli              Rambabu            $   3,927.67     $   3,927.67    $   7,855.33
        26   Reddy              Ghanga             $   5,627.14     $   5,627.14    $ 11,254.28
        27   Reddy              Sridhar            $    360.77      $    360.77     $      721.55
        28   Rivera             Mario              $   5,780.32     $   5,780.32    $ 11,560.64
        29   Rodriguez-Mejia    Yovani             $   9,493.08     $   9,493.08    $ 18,986.17
        30   Sampath Kumar      Keshi Reddy        $   2,841.26     $   2,841.26    $   5,682.52
        31   Sanabria           Samy               $   9,637.15     $   9,637.15    $ 19,274.29
        32   Shaik              Ahmadussain        $   4,652.71     $   4,652.71    $   9,305.42
        33   Shaik              Janbi              $     68.26      $     68.26     $      136.51
        34   Shaik              Noorjan            $   4,657.37     $   4,657.37    $   9,314.74
        35   Shankar Radha      Ravi               $   8,996.78     $   8,996.78    $ 17,993.56
        36   Sharma             Suvas              $    293.90      $    293.90     $      587.81
        37   Tamang             Dil                $   2,506.85     $   2,506.85    $   5,013.70
        38   Tamang             Manju              $   2,813.92     $   2,813.92    $   5,627.83
        39   Tamang             Pancha             $   2,743.92     $   2,743.92    $   5,487.85
        40   Venkata            Selaam Venkata     $     95.49      $     95.49     $      190.98
        41   Zacarias           Armando            $   3,886.90     $   3,886.90    $   7,773.79


TOTAL                                              $ 117,500.00     $ 117,500.00    $ 235,000.00
